Citation Nr: 0608921	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  94-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1, to March 6, 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's petition to reopen his previously 
denied claim for an acquired psychiatric disorder.  In 
October 2000, the Board granted the petition finding that new 
and material evidence had been received, but remanded the 
claim back to the RO for additional development and 
consideration of the evidence.  In December 2004, the Board 
once again remanded the claim to the RO and directed the RO 
to schedule another VA examination.  In November 2005, the 
Appeals Management Center (AMC), which developed the evidence 
in lieu of the RO, issued a supplemental statement of the 
case (SSOC) confirming the denial of the claim and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in the military for at least 90 
continuous days.

2.  His psychiatric disorder did not originate in service and 
is not otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided with VCAA notice 
letters in March 2004 and January 2005.  The letters provided 
him with notice of the evidence necessary to support his 
claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
January 2005 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to this 
claim.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), as specified in Pelegrini 
II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The VCAA was enacted after the RO's initial adjudication of 
the veteran's claim in October 1992.  So obviously the RO 
could not comply with the requirement that the VCAA notice 
precede the initial RO adjudication.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 114 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))  See also Dingess, 2006 WL 519755, 
at *17.

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the November 2005 SSOC, wherein 
the AMC readjudicated his claim based on the additional 
evidence that had been obtained since the initial rating 
decision in question, SOC, and any prior SSOCs.  Although he 
did not respond specifically to the VCAA letters, he had 
previously indicated that he received treatment at the VA 
Medical Centers (VAMCs) in Jamaica Plain and Bedford 
(Massachusetts), and all available records were obtained from 
these facilities.  He has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA inpatient and 
outpatient records.  In addition, a VA examination was 
conducted in March 2002 and an additional one was scheduled 
in February 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Unfortunately, he failed to report for the 
February 2005 examination.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for an examination that was 
scheduled in conjunction with an original claim for 
compensation, the claim shall be rated based on the evidence 
of record.)  He did, however, provide oral testimony at a 
hearing in August 1993 before a Decision Review Officer at 
the RO.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Generally psychoses, such as schizophrenia and 
schizoaffective disorder, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary, however, 
and does not even apply in cases - as here, where the 
veteran had less than 90 continuous days of active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he was evaluated on February 29, 
1972 - about a month after he entered military service.  The 
report of this evaluation indicates he did not have a 
psychiatric disorder, but was basically functionally 
illiterate and did not have the mental ability to 
successfully complete recruit training.  It was recommended 
that he be discharged due to mental inaptitude, and 
ultimately he received an honorable discharge for this 
reason.

After the veteran was discharged from military service in 
March 1972, the medical evidence indicates he was treated at 
the Tri-City Mental Health Clinic in June 1976 and was 
diagnosed with depression neurosis.  In 1983, he was 
hospitalized at the VAMC in Bedford for suicidal ideation and 
depression.  Thereafter, he was hospitalized on numerous 
occasions at various VA facilities for alcohol abuse and 
various psychiatric complaints.  He was diagnosed with 
dysthymic disorder in November 1985 and schizoaffective 
disorder in March 1988.  Over the subsequent years, he has 
been alternatively diagnosed with major depression and 
schizophrenia.

The report of the March 2002 VA examination notes the veteran 
served on active duty in the military from 1971 to 1972, and 
was discharged in October 1972.  The examiner also noted the 
veteran was hospitalized at the Jamaica Plain VAMC in April 
1973, and later transferred to the Bedford VAMC.  The 
examiner later said the veteran was on active duty from 
February 1972 to March 1973.  The diagnosis indicated the 
veteran's history was compatible with the onset of his 
current diagnosis of schizoaffective disorder beginning in 
service even though it was not treated in service.  
Ultimately the examiner opined that the veteran was treated 
within one year of discharge from military service.  In 
August 1993, the veteran also testified that he had received 
treatment within one year after discharge - in June 1972 at 
the Jamaica Plain VAMC (see Hr'g. Tr., pg. 5), but there is 
no record of this.  The first record of VA treatment is in 
1982.

As noted in the Board's December 2004 remand, the March 2002 
VA examiner erroneously believed the veteran served on active 
duty from February 1972 to March 1973, and that he was 
treated at a VAMC in 1973 - if true meaning within one year 
of his discharge.  But his actual service dates were February 
1, 1972 to March 6, 1972 - so just over a month.  And it was 
determined he did not have a psychiatric disorder during 
service; he also did not have sufficient service (90 or more 
continuous days) to qualify under the presumptive provisions.  
Furthermore, the evidence does not indicate he was treated 
for any sort of psychiatric complaints until June 1976 - at 
the Tri-City Mental Health Clinic.  He was not hospitalized 
at a VA facility until the early 1980s and not diagnosed with 
a psychosis (schizoaffective disorder) until 1988.  Because 
the March 2002 VA examiner based his opinion on inaccurate 
factual premises, his opinion is not especially probative.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran or 
someone else).

Another, more recent, VA examination was scheduled in 
February 2005 (pursuant to the Board's December 2004 remand 
directives) in order to clarify whether any of the veteran's 
current psychiatric disorders were related to his military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).  Unfortunately, 
however, he did not report for this examination.  So his 
claim must be considered based on the evidence already of 
record.  See 38 C.F.R. § 3.655.



As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his current psychiatric disorders to his service in the 
military that ended many years ago.  Id.  Furthermore, 
because the March 2002 VA examiner's opinion is based on 
inaccurate factual premises, it is not considered competent 
medical evidence.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  And 
unfortunately, there is no other competent medical evidence 
on record establishing this necessary link.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


